Title: To Thomas Jefferson from William Rawle, 8 October 1792
From: Rawle, William
To: Jefferson, Thomas



Sir
Oct. 8. 1792

A prosecution having been commenced against Elihu Meeker a constable for serving process in the dwellinghouse of the Resident from the United Netherlands, I have to request you will give orders for furnishing me with the original receipt and any copy of process which may have been sent to your office in order to make use of them as evidence at the trial which probably will take place on friday next at York town—for which place I am about to set off. I have the honor to be Sir your most obedt humble Servant

W: Rawle

